Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                   DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2020 has been entered.
                                               Status of the Application
2. Claims 1-8, 12-17, 20 and 22 are pending under examination. Claims 9-11, 18-19, 21 and 23 were cancelled. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow.
Response to Arguments:
3. The objection to claims has been withdrawn in view of the amendment.
4. The rejection of claims 1-8, 13-17, 20 and 22 under 35 USC 102(b) as being anticipated by Rabbani et al. has been withdrawn in view of the persuasive arguments.
5.  The rejection of claims 1-8, 12-17, 20 and 22 under 35 USC 103(a) as being unpatentable over Rabbani in view of Allen et al.  has been withdrawn in view of the persuasive arguments.
                                     Claim Rejections - 35 USC § 112
6a.   The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact 

        Claims 1-8, 12-17, 20 and 22 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
         As MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)”.
        Here, the new limitation of  “CEL (isolated from celery) nuclease free” in the claim 1 appears to represent new matter. The specification has support for nuclease free water in PCR reaction mixture (see page 14, example 1) however, the specification lacks descriptive support for the limitation “CEL (isolated from celery) nuclease free”.  Since no basis has been found to support the new claim limitation in the specification, the claims are rejected as incorporating new matter.                                         
6b. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:The specification shall contain a written description of the invention, and of the manner and 
        Claims 1-8, 12-17, 20 and 22  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a primer having the formula sequence 5’-Na X Nb -3’ comprising one single labeled nucleotide represented by X in the formula, does not reasonably provide enablement for a primer comprising at least one labeled nucleotide (which includes more than one labeled nucleotides) in said formula sequence as claimed . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to enable the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue (see In re Wands, 858 F. 2d 731, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). These factors include, but are not limited to:
Nature of invention; Quantity of Experimentation Necessary Amount of Direction and Guidance; Presence and Absence of Working Examples Nature of Invention; and Level of Predictability and unpredictability in the art.

Nature of the Invention :
Claims 1 is drawn to a method for amplifying and detecting nucleic acids using a primer having formula sequence 5’-Na X Nb -3’ wherein N represents unlabeled nucleotide subscripts  a and b are each independently 3 to 25 nucleotides and wherein a and b differ by zero to five nucleotides, wherein  X is at least one labeled nucleotide. Claims 2-8, 12-17, 20 and 22 further drawn to limit the method of claim 1.
Amount of Direction and Guidance:
The specification on page 12-14, example 1, table 1, discloses primers having a single labeled nucleotide represented by X in the formula sequence 5’-Na X Nb -3’ and subscripts a and b differ by zero to 5 nucleotides.  However, the specification lacks support for primers having at least one labeled (plurality of labeled nucleotides) as claimed.
Presence and Absence of working examples:
The specification discloses a method of amplification nucleic acids. The example 1, on page 12-14 of the specification discloses a method of amplification using a primers having a length of 24 to 25 nucleotides with formula sequence 5’-Na X Nb -3’ showing variation in the position of the labeled nucleotide. However, the specification fails to show any specific example drawn to a primer having at least one labeled nucleotide (includes more than one labeled nucleotide) as claimed.

Level of Predictability and unpredictability in the art:
Predictability in the art suggests internally labeled primers for amplification of nucleic acids (US 2008/113354; Cross et al. (Electrophoresis, Vol. 29, page 1291-1301, 2008). The art is silent with regard to a method using an internally labeled primer having at least one (which includes more than one labeled nucleotide) represented by X in said primer formula as claimed. It is apparent from the prior art that the unpredictability is high for a primer comprising plurality of labeled nucleotides at position X. The instant specification fails to teach any primer having more than one labeled nucleotide represented by X as claimed. Given the broad scope of the claims, the specification does not provide any specific example that would easily predict use of a primer as claimed.
Quantity of Experimentation Necessary.
Given the lack of guidance in the specification and the unpredictability in the art, it would require a large amount of experimentation to practice the invention as claimed. Neither the art nor the specification provides the skilled artisan with a predictable use of a primer with said formula having at least one labeled nucleotide. To practice the invention as claimed an skilled artisan would have to perform a large study of amplification of nucleic acids with the primers as claimed. Such a study would consist of mainly trial and error analysis, the outcome of which is clearly unpredictable as exemplified by the state of the art and the skilled artisan would be required to perform undue experimentation to practice the invention as broadly as it is claimed.
Claim Rejections - 35 USC § 103
7.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 12-17, 20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable  over Cross et al. (Electrophoresis, Vol. 29, page 1291-1301, 2008) in view of Rose et al. (US 2011/0236898).
         Cross et al. teach a method of claims 1, 6, for amplifying and detecting nucleic acids comprising: i) providing at least one oligonucleotide comprising at least one labeled nucleotide, ii) providing enzymes and reagents for amplification of a target nucleic acid, iii) incubating the components under conditions suitable for amplification target nucleic acid primer provided that the reaction conditions are CEL nuclease free and detecting the amplified nucleic acids via the labeled nucleotide (see entire document, at least page 1293, table 1, paragraphs under section 2.2; indicating PCR reaction comprising primers, enzymes, reagents and conditions that are CEL free), wherein Cross et al. teach the effect of CEL nuclease digestion of PCR products after amplification with  5’ labeled primers and internally labeled primers and discloses that the primers having labels at 5’ are the substrates for digestion with CEL nuclease and the primers with internal labels increased the fluorescence of PCR products with 
     With reference to the claim 2, Cross et al. teach that the method further comprises separation of amplified nucleic acids by size (see entire document, at least page 1293-1296, paragraph under 2.3 section; indicating separation by gel electrophoresis).
          With reference to claim 7-8, 22, Cross et al. teach that the fluorescent label is FAM, HEX, Cy3, Alexa fluor, TAMRA, and the amplification comprises PCR (see entire document at least page 1293, paragraph 2 under section 2.2, table 1).
               Although Cross et al. teach use of internally labeled primers (see at least page 1296 section 3.2) however Cross et al. did not teach the internally labeled nucleotide primer having the formula as claimed in claim 1.
              Rose et al. teach a method of claim 1, 3, 4-5, 13-17, for amplifying and detecting nucleic acids comprising: providing at least one oligonucleotide (probe or primer) comprising at least one labeled nucleotide, enzymes and reagents for amplification of a target nucleic acid, incubating the components under conditions suitable for amplification target and detecting the amplified nucleic acid via labelled nucleotide, wherein the nucleic acid oligonucleotide comprises the sequence 5’-Na X Nb -3’ wherein X is a labelled nucleotide, n may be any nucleotide and a, b, represent number of nucleotides and are each independently 3 to 25 nucleotides and wherein a and b differ by zero to 5 nucleotides, wherein  the label is attached to a nucleotide via a linker (L) and wherein Na ids 5’ terminus and Nb is 3’ terminus (see entire document, at least para 0020-0029, claim 30, 0036-0037, 0052-0063, 0070-0072, 0082-0084, : indicating internally labeled oligonucleotide of 5’-Y1 –L-X-L-Y2 -3’, wherein 
          Further With reference to claim 12, Rose et al. teach that the amplification product are at least 200 relative fluorescent units (see at least at least para 0125, 0136, table 12) and with reference to claim 20, Rose et al. teach that the label is linked to said nucleotide via a linker, wherein the linker (C2-C18 is used to link the label to the nucleotide) (see entire document, at least 0020-0027). 
              It would have been a prima facie obvious to one of the ordinary person skilled in the art at the time the invention was made to modify the method as taught by Cross et al. with the inclusion of a primer having a formula as claimed in claim 1, positioning the labeled nucleotide internally to increase stable hybridization and detection signal as taught by Rose et al. to improve the specificity of the method of detecting and quantitating the nucleic acids. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the specificity of the method because Rose et al. explicitly taught use of oligonucleotides as primers or probes in PCR and positioning the label within the oligonucleotide that increases the stability and fluorescence signal in PCR (see at least para 0014, claim 30, 0052-0063, 0113) and such a modification is considered obvious over the cited prior art.

Conclusion
          No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https: // ppair- my. uspto .gov /pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637